NUMBER 13-14-00074-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

RODOLFO DELGADO JR.,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       Appellant’s brief was originally due to be filed on June 9, 2014. This Court has

previously granted two motions for extension of time to file appellant’s brief in this case.

By letter issued on August 15, 2014, the Court granted the second motion for extension

of time and directed Rebecca Rubane, counsel for appellant, to file the appellate brief
with this Court on or before September 25, 2014. On October 2, 2014, the Clerk of the

Court notified appellant’s counsel that the brief had not been filed and requested a

response concerning the failure to file the brief within ten days.             Counsel has

nevertheless failed to file either a response or an appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental




                                              2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
29th day of October, 2014.




                                              3